Citation Nr: 1542316	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for carotid artery disease, to include as due to herbicide exposure or secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral artery disease, to include as due to herbicide exposure or secondary to a service-connected disability. 

3.  Entitlement to an effective date earlier than October 3, 2012, for the grant of service connection for coronary artery disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of  January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for coronary artery disease and assigned an effective date of October 3, 2012.

In April 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for carotid artery disease and peripheral artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 3, 2012, VA received the Veteran's claim for service connection for coronary artery disease.
 
2.  In January 2013, the RO awarded service connection for coronary artery disease, effective October 3, 2012.
 
3.  No informal claim was received prior to the claim received by VA on October 3, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 3, 2012, for an award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with effective date following the grant of entitlement to service connection for coronary artery disease.  Once entitlement to service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in November 2012 VA provided the Veteran Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the Veteran of notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

Factual Background and Analysis

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran in this case served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease (or in the Veteran's case, coronary artery disease).

Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law for his service-connected coronary artery disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Following receipt of the Veteran's October 3, 2012, new claim for benefits, a January 2013 rating decision awarded service connection for coronary artery disease on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of October 3, 2012.

The Veteran seeks an earlier effective date for his service-connected coronary artery disease.  He asserts that medical evidence associated with the claims file indicates that he had coronary artery disease prior to October 3, 2012.  He is specifically requesting an effective date of August 3, 2012-the date of his CABG surgery.  

The Veteran's specific claim for service connection is dated October 3, 2012, and there is no evidence of any formal or informal claim prior to that time.  As noted, the effective date of the award will generally be the later of the date such claim was received by VA or the date the disability arose.  Thus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than October 3, 2012.

During his hearing, the Veteran testified that he attempted to file for service connection for his heart disability at the VAMC in Omaha.  He recalled the person at the information booth telling him that they could not help him file the claim because of a conflict of interest.  The VA personnel suggested that he go to the County Veterans Service Office, and when he went the person he sought to help him was on vacation.  He contends that he went to see a County Veterans Service Office to help with the claim, and they told him they could not help him apply for VA benefits until he had an Agent Orange registry examination.  He had his heart surgery a few weeks later, and did not finish his application until the end of September 2012.  

The medical records currently included within the claims file indicate that the Veteran was treated for a heart condition as early as the May or June 2012 timeframe when the Veteran sought treatment for chest pain.  The Board is aware that the Veteran's heart surgery was a few months prior to his service connection claim for a heart disability.  However, earlier medical records documenting earlier treatment will not warrant an earlier effective date pursuant to either 38 C.F.R. § 3.400 or § 3.816.  The Board is unable to identify a formal or informal claim having been received prior to October 2012.  Consequently, earlier medical records, even if they do detail treatment for a heart condition, would not warrant an earlier effective date.

The Board acknowledges that medical records may be accepted as an informal claim for benefits under certain circumstances.  See 38 C.F.R. § 3.157.  However, these circumstances are limited to when the claim is one for increase or to reopen a previously denied claim.  See 38 C.F.R. § 3.157(b).  As the original claim from which this appeal arose was not one for increase or reopen a previously denied claim, § 3.157 is not applicable.  Otherwise, the United States Court of Appeals for the Federal Circuit has suggested a distinction between bare medical records and the submission of medical records with a cover sheet that made it clear that the submission was intended as a claim.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  The record does not indicate, and the Veteran has not asserted, that at any time he submitted medical records with the intention of filing a claim prior to October 3, 2012. 

The Board has again considered the limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816 (2014).  However, the evidence does not suggest that his claim meets the requirements for this regulation to be applicable.  The Veteran was not denied compensation for heart disease between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989; the Veteran's claim was not received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for coronary artery disease (August 31, 2010); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements are met, as is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2014).

As noted above, the Board has already determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if a claim is reviewed at the Veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Ischemic heart disease was added to the list of presumptive diseases in connection with herbicide exposure on August 31, 2010.  As noted above, the Veteran's claim for service connection was received on October 3, 2012, more than one year after VA added ischemic heart diseases to the list of presumptive diseases.  Therefore, in order to obtain an earlier effective date for the award of service connection under 38 C.F.R. § 3.114, the record must establish that the Veteran's coronary artery disease met the criteria for an award of service connection for coronary artery disease on August 31, 2010,  the effective date of the liberalizing law.

Here, the evidence of record shows that the Veteran was treated for heart-related complaints in May 2012 (chest pains) with a subsequent diagnosis of coronary artery disease in June 2012.  There is no clinical evidence of record showing coronary artery disease prior to that timeframe.  Therefore, an effective date earlier than October 3, 2012, is also not warranted under these criteria.  See 38 C.F.R. § 3.114(a)(3).

In sum, the criteria for an effective date prior to October 3, 2012, for the award of entitlement to service connection for coronary artery disease is not warranted.  The Board is sympathetic to the Veteran's claim, and understands that the circumstances leading to the current effective date are unfortunate-namely, his perceived inability to file his claim prior to seeking out assistance from the County Veterans Service Office and undergoing an Agent Orange registry examination.  However, under the applicable laws and regulations, the Board is unable to grant an earlier effective date for service connection for coronary artery disease.  Indeed, he has not cited and the Board cannot identify any statutory or regulatory authority that would permit the Board to award earlier effective dates on this basis.  

In other words, even though the Board has no reason to doubt his assertions that he sought help at the VAMC information booth, was delayed by the County Veterans Service Office, and was told to wait until after an Agent Orange examination to file.  Importantly, the current law and regulations as they apply to claims for VA compensation do not permit the award of earlier effective dates on these facts.  Further, no statute, regulation or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for VA benefits.  See Hunt v. Nicholson, 20 Vet. App. 319 (2006).

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October 3, 2012, for the grant of service connection for coronary artery disease is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for carotid artery disease and peripheral artery disease.  

In April 2014, the Veteran's file was transferred for a VA opinion as to whether the claimed disabilities were caused or aggravated by a service-connected disability, namely, his coronary artery disease.  The examiner found that the Veteran's carotid artery disease and peripheral artery disease were neither caused, nor aggravated by his service-connected coronary artery disease.  In reaching his conclusion, the examiner noted that these diseases "were going to occur whether [the Veteran] was in service or not," and were likely due to his nonservice-related risk factors (extensive smoking history and dyslipidemia).  

The Board finds that the April 2014 opinions are inadequate as the examiner's main rationale was that the Veteran would have had these diseases whether he was in service or not.  This is improper reasoning for denying secondary service connection.  Regardless of the Veteran's documented risk factors, carotid artery disease and peripheral artery disease may still be aggravated by his service-connected disabilities.  As such, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion from an appropriate examiner as to the etiology of the Veteran's claimed carotid artery disease and peripheral artery disease. 

The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner is asked to provide the following opinions: 

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's carotid artery disease and peripheral artery disease are proximately due to, or caused by, his service-connected disabilities (including coronary artery disease, diabetes mellitus, and peripheral neuropathy)?

 b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's carotid artery disease and peripheral artery disease have been aggravated/chronically worsened by his service-connected disabilities (including coronary artery disease, diabetes mellitus, and peripheral neuropathy)?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for all opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


